DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 5/2/2022.
Claims 53-72 are pending, with claims 1-52 being cancelled. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 8/31/2021 and 5/2/2022 have been considered by Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 63 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 63 recites the limitation "the reader device" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim 67 recites the limitation "the reader device" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 53-72 are allowed, subject to correction of the noted 112 rejections.
The closest prior art consists of Mandapaka (USPAN 2018/0027412), Denboer (USPAN 2017/0026777), and Williamson (USPAN 2005/0059383).
In Mandapaka, see figure 1A and paragraphs 248, 250, 267, 298, 378, wherein disclosed is transmitting a first plurality of advertising packets).
In Denboer, see paragraph 42 and figure 4, wherein disclosed is determining whether a scan request has been received and, if so, the advertising is stopped.
In Williamson, see paragraph 45, wherein disclosed is repeatedly transmitting a first plurality of packets.
However, Mandapaka, Denboer, and Williamson do not disclose, suggest, or render obvious the limitations of the instant claims reciting a sensor control device configured to be worn on a subject’s body comprising an analyte sensor, a portion of which is configured to be positioned through the subject’s skin and in contact with a bodily fluid of the subject, and causing a transmission of a scan response according to the wireless communications protocol, wherein the scan response comprises a second payload data. 
As such, the instant claims are allowable over the closest prior art references of Mandapaka, Denboer, and Williamson. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412